Citation Nr: 0011470	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for generalized arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from January 1956 to July 1976.  He was 
awarded the Purple Heart for left wrist and right knee wounds 
sustained during the Korean Conflict.  

This appeal arose from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO).  


FINDING OF FACT

There is no competent medical evidence of record which serves 
to link the veteran's claimed generalized arthritis with his 
service or any incident thereof.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
generalized arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for generalized 
arthritis.  In the interest of clarity, the Board will review 
the factual background of this case; briefly discuss the 
relevant law and VA regulations pertaining to the issue on 
appeal; and then analyze the veteran's claim and render a 
decision.


Factual background

October 1951 service medical records state that the veteran 
sustained a right knee shell fragment wound.  A January 1953 
service medical record contains an assessment of bilateral 
Achilles' tendinitis.  A February 1953 service medical record 
states that it appeared from X-rays that the veteran's right 
femur foreign body was probably within the right knee joint 
space.  A March 1954 service radiographic report states that 
there was an irregular foreign body in the region of the 
mesial femoral condyle of the veteran's right knee, with no 
other abnormalities.  

A March 1956 service orthopedic consultation report states 
that X-rays showed the fragment embedded in the medial 
condyle of the right femur, and that early arthritic change 
was visible.  

In April 1962, the veteran complained of intermittent pain 
and swelling of the knees and ankles for several years.  The 
examination was negative.  The assessment was that the 
symptoms were suggestive of a systemic polyarthritis.  

On service examination in November 1973, the veteran reported 
painful joints in his knees and hip, and the physician 
indicated that it referred to osteoarthritis.  Clinically, 
the veteran had a full range of motion of both knees and 
hips.   

On service evaluation in November 1975, the veteran reported 
that he slipped and fell on ice, and that he had numbness and 
tingling in his back.  There was muscle tenderness in the 
lumbosacral spine area, with no motor or sensory loss.  The 
assessment was acute lumbosacral strain.  

On service retirement examination in January 1976, the 
veteran reported having or having had swollen or painful 
joints, arthritis, rheumatism, or bursitis, bone, joint or 
other deformity, back pain, and foot trouble.  It was 
elaborated that the veteran's endorsements referred to 
osteoarthritis noted in his ankles, knees, and hips since 
April 1956.  The veteran had also reported having painful 
elbows, and the physician elaborated that he was referring to 
osteoarthritis of both elbows.  X-rays were normal.

A February 1976 service orthopedic consultation report 
contains an assessment of recent acute olecranon bursitis of 
the right elbow, due to trauma, resolving.  Right olecranon 
bursitis was treated again in July and August 1976.  

In March 1976, service X-rays of the cervical spine were 
negative.  X-rays of the thoracic spine revealed loss of 
height at T-3, possibly indicating an acute wedge 
compression.  

On VA examination in January 1977, the diagnoses were 
residuals of gunshot wound to the right lower extremity, 
residuals of trauma to the back, no residuals of trauma to 
the left knee found, and no right elbow bursitis found. 

A June 1987 VA hospital discharge summary states that X-rays 
from May 1987 were significant for six lumbar vertebra with a 
unilateral left sacral articulation of mild, diffuse 
degenerative disease.  

A November 1996 VA hospital discharge summary indicates that 
the veteran underwent cervical spine surgery after being 
diagnosed with cervical spine degenerative disc disease as 
demonstrated by June 1996 X-rays of the cervical spine.

On VA orthopedic examination in July 1997, the veteran 
reported sustaining combat injuries in Korea in his right 
knee and back.  Over the years, especially since retirement 
in 1976, he reported having complained of multiple joint 
aches in the ankles, knees, hips, shoulders, elbows, and 
wrists.  After orthopedic examination of numerous joints and 
consideration of such examination results and X-rays of the 
right knee, which revealed no evidence of bony changes of the 
articular subchondral surface, and no indication of 
post-traumatic arthritis, the diagnoses were retained 
metallic foreign body of the distal femur, with no evidence  
of post-traumatic arthritis of the right knee; and no 
evidence of systemic, inflammatory, or post-traumatic 
arthritis present in any of the joints examined, other than 
the left wrist.  

A June 1998 private medical record notes that the veteran had 
decreased range of motion of his neck, shoulders, hips, 
knees, and ankles, and assesses probable degenerative 
arthritis.  Laboratory studies were ordered.  

On private rheumatology evaluation in July 1998, the veteran 
complained of joint symptoms.  His systems were reviewed and 
it was noted that the results of laboratory studies had not 
yet been learned by the rheumatologist.  Clinically, the 
veteran had a full active and passive planar range of motion 
without swelling, except for in his hands.   He had pain on 
motion of the hips, and he had tenderness on the medial 
aspect of his right knee.  Examination of his back revealed 
no obvious tenderness over the sacroiliac joints.  The 
assessment was that with the veteran's maternal history of 
Cherokee ancestry, the veteran was statistically more likely 
to have an HLA-B27 associated arthropathy than otherwise.   
Therefore this test as well as X-rays were ordered.  

During the hearing which was held at the RO in October 1998, 
the veteran indicated why he felt service connection was 
warranted by recalling in-service experiences and opining 
that he currently had arthritis which was related to them.  

On VA orthopedic examination in December 1998, it was noted 
that the veteran was claiming that he sustained traumatic 
injuries to various areas in 1951 and generalized 
degenerative disease as a result of it.  The cervical spine 
history was noted, as was the July 1997 VA orthopedic 
examination report and a June 1998 VA rheumatology 
consultation report and the private medical report from July 
1998.  
It was stated that it was pertinent that the veteran had been 
repeatedly tested for the possibility of rheumatoid 
arthritis, and that all the tests, including rheumatoid 
factor, ANA, sed rate, complete blood count, B12 estimation, 
thyroid stimulating hormone, and basic metabolic panel, were 
normal.  

The veteran's service medical records were reviewed, and 
notations concerning discomfort and swelling in the knees 
were noted.  It was noted that the veteran had been wounded 
in the area of his right knee in 1951, and that he complained 
of right knee discomfort in 1956 and had similar complaints 
thereafter.  It was noted that in 1962, a service physician 
found no specific orthopedic problems as the cause of the 
veteran's repeated joint discomfort complaints, and that that 
physician felt that the veteran had some sort of systemic 
polyarthritis as an underlying problem.  It was also noted, 
however, that examination for rheumatoid arthritis was 
negative on serological study.  

The VA examiner's review of the service medical records 
further revealed that in November 1975, the veteran 
complained of low back discomfort, and that a sprain of the 
low back was diagnosed.  X-rays revealed partial 
sacralization of L5 but no other specific problems.  A 1977 
VA evaluation was pretty much normal as far as the 
musculoskeletal system was concerned.  Mention was also made 
of 1967 and 1973 treatment for repeated painful joints and 
swelling, with the diagnosis of apparent osteoarthritis, 
since the problems were readily treated with aspirin. 

Currently, the veteran reported being wounded with shrapnel 
to the right knee in service, and having continued and 
progressive right knee complaints, with current clicking and 
pain, and a history of buckling and locking.  He stated that 
he currently had low back discomfort and impairment.  

Clinically, he had a minimal right limp.  There was a very 
minimal right thoracic scoliosis of no consequence.  The 
right knee had a right distal thigh entrance wound and a 
right mid-calf exit wound.  The veteran complained of some 
mild discomfort within the knee joint.  There was no 
complaint of discomfort on moving the patella against the 
underlying femoral condyles.  

X-rays were considered.  X-rays of the lumbosacral spine 
showed evidence of early spinal stenosis involving L2-L3 
articulations.  There was facet joint disease at L5-S1 and a 
partial sacralization of the L5 vertebra.  The knee joint 
exhibited embedded shrapnel in the lateral femoral condyle.  
The knee joint was otherwise normal.  

Based on the clinical and radiological examination, the 
diagnoses were minimal spondylosis of the lumbosacral spine - 
facet joint degenerative disease L5-S1.  The orthopedist 
commented that based on the examination and a very thorough 
review of the veteran's records, he could find no evidence of 
any generalized degenerative disease or osteoarthritis that 
could be attributed to the injuries that the veteran received 
to his right knee and possibly to his back during service.  
It was felt that the veteran had a piece of shrapnel embedded 
in his right knee, but that over the years, he had not 
suffered any untoward effect in that knee.  The reason why he 
was having some of the complaints he was having for the right 
knee, including complaints of stiffening and giving way, was 
not clear.  

The orthopedist did not believe that the veteran had any type 
of generalized osteoarthritis that could be attributed to the 
injuries he sustained during combat in 1951, although he did 
have right knee shrapnel.  Regarding the veteran's spine, he 
had early spondylosis which the orthopedist felt was due to 
aging rather than attributable to any specific injury in the 
area.  

The orthopedist noted that the veteran had been extensively 
investigated by rheumatologists and others, with no evidence 
of any type of systemic arthritic condition or collagen 
condition being found.  A question of an HLA-B27 positive 
syndrome, i.e., ankylosing spondylitis, had been raised.  
However, the orthopedist found no evidence of such on X-rays 
obtained that day.  


Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The service incurrence of certain chronic diseases, including 
arthritis, is presumed if it is manifested to a degree of 10 
percent within one year after separation from a period of 
active service lasting 90 days or more.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  A 
claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.

Analysis

Applying the Caluza analysis to the facts of this case, the 
Board finds that the first prong of the Caluza analysis, the 
existence of a current disability, is arguably satisfied by 
the June 1998 assessment of probable degenerative arthritis.  
In addition, there are notations of arthritis during service, 
for example in April 1962, when systemic polyarthritis was 
suggested.  The Board is aware that that such assessment and 
suggestions are not conclusive; however, for the limited 
purpose of finding the claim to be well grounded, the Board 
finds these to be sufficient.

The third prong of the Caluza well groundedness test is not 
met, however, because there is no competent medical evidence 
of record of a nexus between the veteran's in-service 
symptoms and the systemic arthritis which it was felt he 
might have in 1998.  No medical examiner has indicated that 
any current arthritic process began during service or was 
caused by service or any incident thereof. 

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 495- 496 (1997), the Board has considered whether the 
veteran has demonstrated a "continuity of symptomatology", 
under 38 C.F.R. § 3.303(b), sufficient to obviate the need 
for medical evidence of a nexus between his present 
disability and service.  However, the medical evidence 
reported above demonstrates that there are decades-long gaps 
between reports of pathology consistent with arthritis.  
Moreover, and more significantly, the veteran would still be 
required under Savage to provide competent medical nexus 
evidence linking those symptoms to his service.  See Voerth 
v. West, 13 Vet. App. 117, 120 (1999). As noted above, there 
is no competent medical evidence of record linking his 
claimed symptoms to any currently diagnosed low back 
disorder.

The veteran has indicated, in essence that he currently has 
arthritis which is due to his service.  Although the Board 
has not reason whatsoever to doubt the veteran's sincerity, 
the record does not show that he possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis, and therefore that evidence does not establish 
that the claim is plausible.  See Grottveit v. Brown, 5 Vet. 
App 91, 93 (1993).  Thus, the veteran's opinion is not 
sufficient to well-ground the claim.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well 
grounded claim of entitlement to service connection for 
generalized arthritis.  The benefit sought on appeal is 
accordingly denied.

Additional matter

Where, as here, the Board has addressed the issue of well 
groundedness without the RO having first explicitly done so, 
it must consider whether the veteran has been given adequate 
opportunity to submit evidence or argument on it, and if not, 
the Board must consider whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board concludes that there has been no prejudice 
to the veteran.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim. 

The Board has reviewed the record in light of the United 
States Court of Veterans Appeals (Court) decisions in 
Robinette v. Brown, 8 Vet. App. 69 (1995) and Epps v. Brown, 
9 Vet. App. 341 (1996).  The Board finds that the veteran was 
provided with adequate notice of the basis for the denial of 
his claim, and of the evidence required to support the claim, 
and the Board also notes that it is not on notice of any 
known and existing evidence which is pertinent and specific 
to the claim and which have not been obtained.  By this 
decision, the Board is further informing the veteran of the 
type of evidence he must present in order to make his claim 
well grounded, namely, the competent medical nexus evidence 
which the discussion above indicates is lacking.


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to service connection for 
generalized arthritis is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that in the only medical opinion which specifically addressed this question, the 
VA orthopedic examiner in December 1998 could not relate the claimed arthritis to service after carefully 
considering the evidence in the veteran's claims folder.  

